11/04/2021



                                                                               Case Number: DA 21-0349




         IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                    Supreme Court Cause No.
SESSEL SAGORIN, as successor to interest                  DA 21-0349
to YELLOWSTONE LODGING, LLC,
              Appellant,
        vs.
SUNRISE HEATING AND COOLING,
LLC, EXCELLENCE HEATING &                      ORDER GRANTING APPELLEE
COOLING, LLC, BRIAN MEDRAIN,                     INTERMOUNTAIN LAW’S
ZACK NELSON, DAIKIN NORTH                      MOTION FOR EXTENSION OF
AMERICA, LLC, DAIKIN APPLIED                   TIME TO FILE ANSWER BRIEF
AMERICAS, INC., THERMAL SUPPLY,
INC., LATERAL ELECRICAL
SERVICES, INC. AMERICAN EXPRESS
COMPANY, LESLIE JONGBERG III,
d/b/a MONTANA MOBILE MOUNTAIN
COOLING SERVICES, DOUG’S
CONSTR. AND REPAIR, INC., CHRIS
BAKER, JAMIE WRIGHT, TRAVIS
JORDAN, SCOTT PHELAN, ESQUIRE,
INTERMOUNTAIN LAW, LLC and
DODD LAW FIRM, P.C.
              Appellees.

      Pursuant to the authority granted under Rule 26(1), M.R.App.P., Appellee

Intermountain Law, PLLCS is granted their first thirty-day extension of time through
and including December 8, 2021, within which to file Appellee Intermountain Law,

PLLC’s Answer Brief.

      ELECTRONICALLY SIGNED and DATED as indicated below.




                                                                  Electronically signed by:
                                                                     Bowen Greenwood
                                                                 Clerk of the Supreme Court
                                                                      November 4 2021